DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/27/2022 has been entered. Claims 1-7 and 9-20 remain pending in the application. Claim 8 has been canceled. Applicant’s Amendments to the Claims have overcome some of the 35 U.S.C. 112 rejection and each and every 35 U.S.C. 102 rejection, and 35 U.S.C. 103 rejection previously set forth in the Final Office Action mailed 02/02/2022.

Claim Rejections - 35 USC § 112
As noted above some of the 35 USC 112 rejection previously set forth has been overcome by amendment. However, a shown below not every aspect of the previous 35 USC 112 rejection has been addressed. Further, new 35 USC 112 rejections are set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 17, and 19 recite the limitation "
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
".  The mathematical term “σ” is not defined in the claim. A review of the specification as filed shows that “distribution σ is a function of the parameters θ” (See para[0043]). This rejection could be overcome by defining the mathematical term in the claim.

Claims 1, 17, and 19 recite the limitation “adjusting the parameters             
                
                    
                        θ
                    
                    →
                
            
        ”. It is unclear from the language of the claim if by adjusting the parameters             
                
                    
                        θ
                    
                    →
                
            
         that the trial quantum state is inherently adjusted, because “the trial quantum state being defined as a function of parameters             
                
                    
                        θ
                    
                    →
                
            
        ”. Further clarification of the relationship between the parameters             
                
                    
                        θ
                    
                    →
                
            
         and the trial quantum state would be appreciated.

Claim 1 recites the limitation “re-evaluating the Gibbs free energy of the trial quantum state” in line 15. It is unclear from the language of the claims if the recited “trial quantum state” is the initial “trial quantum state” first recited in the limitation “prepare a trial quantum state spanning the one or more qubits” or is the refined “trial quantum state” recited in “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state”. This rejection could be overcome by amending the claim language to more clearly show how the “trial quantum state” evolves over time. The dependent claims 2-3 and 15-16 also recite “the trial quantum state” and are rejected for similar reasons.

Claim 17 recites the limitation “re-evaluating the Gibbs free energy of the trial quantum state” in line 21. It is unclear from the language of the claims if the recited “trial quantum state” is the initial “trial quantum state” first recited in the limitation “prepare a trial quantum state spanning the one or more qubits” or is the refined “trial quantum state” recited in “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state”. This rejection could be overcome by amending the claim language to more clearly show how the “trial quantum state” evolves over time. The dependent claim 18 also recites “the trial quantum state” and are rejected for similar reasons.

Claim 19 recites the limitation “re-evaluating the Gibbs free energy of the trial quantum state” in line 12. It is unclear from the language of the claims if the recited “trial quantum state” is the initial “trial quantum state” first recited in the limitation “prepare a trial quantum state spanning the one or more qubits” or is the refined “trial quantum state” recited in “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state”. This rejection could be overcome by amending the claim language to more clearly show how the “trial quantum state” evolves over time.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
the trial quantum state being defined as a function of parameters             
                
                    
                        θ
                    
                    →
                
            
         and being selected to provide an initial estimate of the Gibbs state;
evaluating the Gibbs free energy of the trial quantum state, including expanding an entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
, as a Fourier series, according to 
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
, where Tr is a trace operator, ρ is a density matrix, cm(1) and cm(1) are Fourier coefficients, and j is an integer;
adjusting the parameters             
                
                    
                        θ
                    
                    →
                
            
        ; and
re-evaluating the Gibbs free energy of the trial quantum state.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” or “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “the trial quantum state being defined as a function of parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                 and being selected to provide an initial estimate of the Gibbs state”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a qubit register” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “a qubit register” language, “selected” in the context of this claim encompasses the user manually selecting an initial estimate of the Gibbs state.
The limitation(s) regarding “evaluating the Gibbs free energy of the trial quantum state” and “re-evaluating the Gibbs free energy of the trial quantum state”, as drafted, are an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a qubit register” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “a qubit register” language, “evaluating” in the context of this claim encompasses the user manually evaluating the Gibbs free energy of a quantum state using an equation. Further, the limitation(s) are directed to an abstract idea because the limitation(s) positively recite the use of the “Mathematical Concept” 
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
.
The limitation(s) regarding “adjusting the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                ”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a qubit register” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “a qubit register” language, “adjusting” in the context of this claim encompasses the user manually adjusting the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                .
Referring to the MPEP 21.06.04(a)(2) the abstract ideas recited in the claims are analogous to a claim to a conversion between binary coded decimal and pure binary, Benson, 409 U.S. at 64, 175 USPQ at 674.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, referring to the MPEP 2106, the Court in Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle" and referring to the MPEP 2106.04(a)(2) ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A method for preparing a Gibbs state in a qubit register of a quantum computer configured to implement one or more quantum gates” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a quantum computing. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a qubit register”, “applying the one or more quantum gates to one or more qubits of the qubit register to prepare a trial quantum state spanning the one or more qubits”, and “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                 as adjusted” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a quantum computer” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “a qubit register”, “applying”, and “re-applying” are viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages); Romero et al. (Romero, Jonathan, et al. "Strategies for quantum computing molecular energies using the unitary coupled cluster ansatz." Quantum Science and Technology 4.1 (2018): 014008); Cleve et al. (US 20030005010 A1); Lloyd et al. (Lloyd, Seth, Masoud Mohseni, and Patrick Rebentrost. "Quantum principal component analysis." Nature Physics 10.9 (2014): 631-633.); Krovi et al. (US 20170264373 A1); Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98); Kawano et al. (US 20190197426 A1), Babbush et al. (US 20210174236 A1), and Pichler et al. (US 20210279631 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a quantum computer”, “a qubit register”, “applying”, and “re-applying” can be viewed as a field of use, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claim(s) 17 and 19 when analyzed as a whole is/are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The Independent claim(s) recite the additional limitations of:
The limitation(s) regarding “a modulator”, “a demodulator”, “a controller”, “computer memory” recited in claim 17 do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The limitation(s) regarding “wherein the Gibbs free energy is defined as a difference of energy and entropy terms”, recited in claim 19, is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. This interpretation is supported in the Applicant’s Specification as shown by equation (4) and equation (5). Thus, the claim(s) are still directed to an abstract idea without significantly more.
The limitation(s) regarding “applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series”, recited in claim 19, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “one ore more quantum gate” and “one or more qubits” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “one or more quantum gates” language, “evaluate” in the context of this claim encompasses the user manually evaluate Fourier components of a Fourier series.

Dependent claims 2-16, 18, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-5, 7-9, 11-16, 18, and 20 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more. 
Claims 6, 10, and 18 recite generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
Applicant argues that: Applicant believes that the method of Gibbs state preparation defined in the claims is more efficient than previous methods. Thus, it is believed that the claimed method improves the functioning of a quantum computer tasked with solving problems that include preparation of a Gibbs state.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 17 and 19 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Further, referring to the MPEP 2106, the Court in Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle" and referring to the MPEP 2106.04(a)(2) ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. As the amended claims 1, 17, and 19 recite a judicial exception and are not integrated into a practical application the 35 USC 101 rejection is maintained.
Applicant argues that: The rejection states that the alleged judicial exception does not transform or reduce a particular article to a different state or thing. However, the qubit register is certainly transformed to a different physical state by application of the method. The qubit register starts out in a non-Gibbs ansatz state and ends in a Gibbs state.
Applicant’s arguments with respect to the rejection of the amended independent claims 1, 17, and 19 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Further, it is noted that the features upon which applicant relies (i.e., The qubit register starts out in a non-Gibbs ansatz state and ends in a Gibbs state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not clearly show how the “trail quantum state” evolves over time nor do the claims require that the qubit register end in a Gibbs state which would enlighten what the practical application is. The claim recites “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     as adjusted”. In view of such a broad claim limitation Examiner is unable to find what the practical application the claim is directed to. As claimed the invention seems to imply that any quantum algorithm could be applied to the judicial exception and would achieve some goal or practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babbush et al. (US 20210174236 A1) and Pichler et al. (US 20210279631 A1) disclose methods for variational quantum state preparation and are cited to show the state of the art at the time of filing of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        /YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863